DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among embodiments in Figs. 2-7, as set forth in the Office action mailed on 4/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of embodiments in Figs. 2-7 is withdrawn.  Claims 10-14, directed to non-elected embodiments, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display panel with “a first display area and a second display area, wherein the first display area is reused as a sensor reserved area;” and “wherein the first display area comprises: a plurality of pixel unit columns, the plurality of pixel unit columns comprise a first pixel unit column and a second pixel unit column, and the second pixel unit column is located on one side of the first pixel unit column facing away from the second display area, wherein the first pixel unit column and the second pixel unit column extend along a second direction, and wherein the second direction intersects the first direction; along the second direction, each of the first pixel unit column and the second pixel unit column comprises a plurality of first pixel units arranged in a polyline pattern, and in a same pixel unit column of the plurality of pixel unit columns, adjacent two rows of first pixel units in the same pixel unit column are staggered by a first preset distance along the first direction, wherein each of the plurality of first pixel units comprises red green blue subpixels extend along the first direction; and along the first direction, an extension width of the first pixel unit column is dl, and an extension width of the second pixel unit column is d2, wherein d1 < d2; wherein each pixel unit column of the plurality of pixel unit columns comprises N sub pixel unit columns, and the N sub pixel unit columns extend along the second direction, wherein N is a positive integer greater than or equal to 2; and wherein the first pixel unit column comprises N1 sub pixel unit columns, the 
Regarding claim 17, the prior art of record does not disclose or fairly suggest a display panel with “a first display area and a second display area, wherein the first display area is reused as the sensor reserved area” and “wherein the first display area comprises a plurality of first pixel units, the second display area comprises a plurality of second pixel units, wherein the plurality of first pixel units comprise micro light-emitting diode pixel units, and the plurality of second pixel units comprise organic light-emitting diode pixel units; wherein the first display area at least comprises a region in which a density of the plurality of first pixel units in the first display area is configured to be gradually decreased along a first direction, and wherein the first direction is a direction in which the second display area points to the first display area, wherein the first display area comprises: a plurality of pixel unit columns, the plurality of pixel unit columns comprise a first pixel unit column and a second pixel unit column, and the second pixel unit column is located on one side of the first pixel unit column facing away from the second display area, wherein the first pixel unit column and the second pixel unit column extend along a second direction, and wherein the second direction intersects the first direction; along the second direction, each of the first pixel unit column and the second pixel unit column comprises a plurality of first pixel units arranged in a polyline pattern, and in a same pixel unit column of the plurality of pixel unit columns, adjacent two rows of first pixel units in the same pixel unit column are staggered by a first preset distance along the first direction, wherein each of the plurality of first pixel units 
Regarding claim 19, the prior art of record does not disclose or fairly suggest a display panel with “a first display area and a second display area, wherein the first display area is reused as a sensor reserved area” and “wherein the first display area comprises: a plurality of pixel unit columns, the plurality of pixel unit columns comprise a first pixel unit column and a second pixel unit column, and the second pixel unit column is located on one side of the first pixel unit column facing away from the second display area, wherein the first pixel unit column and the second pixel unit column extend along a second direction, and wherein the second direction intersects the first direction; along the second direction, each of the first pixel unit column and the second pixel unit column comprises a plurality of first pixel units arranged in a polyline pattern, and in a same pixel unit column of the plurality of pixel unit columns, adjacent two rows of first pixel units in the same pixel unit column are staggered by a first preset distance along the first direction, wherein each of the plurality of first pixel units comprises red green blue subpixels extend along the first direction; and along the first direction, an extension 
The closest prior art of record are Fan et al. (US 2019/0326366 A1), and Liu et al. (US 2021/0013277 A1).  Fan teaches display device (of a mobile phone) with a first display area (100-200 in Fig. 3 of Fan) and a second display area where the pixel density gradually decreases going from the second display area toward the first display area.  The first display area includes a plurality of pixel unit columns, wherein the first pixel units are arranged in polyline pattern.  However, if one identifies a group of three nearest RGB-subpixels as a first pixel unit, then these first pixel unit do not comprise red green blue subpixels extend along the first direction (as shown in Figs. 5-6 of Fan).  
Liu teaches another display device similar to Fan’s device but with a different subpixel arrangement in the first display area (see Fig. 30-31 of Liu).  In Liu, the first pixel units can be identified as a group of RGB-subpixels extend along the Y-direction (along which the pixel density decreases, as shown in Figs. 30-31 of Liu).  However, with the above RGB-subpixel as first pixel units, there is no clear pattern to arrange a first pixel unit column and a second pixel unit column as required in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822